Title: Richard Peters to Thomas Jefferson, 25 March 1816
From: Peters, Richard
To: Jefferson, Thomas


          
            Dear Sir
             Belmont March 25th 1816.
          
          I was gratified by the Receipt of your polite Letter of the 6th instant which only came to hand a few Days ago. Amidst the Storms which have long agitated our Country, & rendered our Citizens more hostile to each other, when political opinions were adverse, than public Enemies; Recollections of old Attachments are doubly pleasant. I have preserved a Tranquillity on such Subjects which has contributed, in no small Degree, both to my Health & Comfort; although I have not been without keen Feelings & unavoidable Anxieties. Indeed I have continued in my judicial Employment to avoid political Turmoil, more than for any Gratification its Pursuits or its Emolument (very inadequate to its Duties) afford. My Agricultural Propensities I have indulged, because they were necessary for my Support; & gratified my Desire to be useful to others. In	 answer to your Inquiry as to my Activity in those Pursuits, that I have, for a long time past, intermitted my personal Attention to them, on any great Scale. I let my Farms on Shares; & pay as much Attention to them as I can, consistently with other Engagements. I keep in my own Hands, a large Garden & about 30as of Land, which give me the Opportunities of trying Experiments, & setting as good an Example as I can to my Neighbours—some of whom benefit by it more than I do myself. Time, most assuredly, has “commenced its Inroads on me;” but I think he treads lightly. My “bodily faculties” are less impaired than most Men of my Age (approaching 72) experience. I use much Exercise, & generally on Horse back; & avoid all Intemperance, being a Water Drinker; & although not abstemious, live on plain Food. I have not tasted Wine for 12 Years past. Save an annual Attack of a vertiginous Complaint in my Head (which is encreased by all stimulating Food or Liquors) I am generally in good Health. I find myself capable, without Injury, of severe Attention to sedentary Employment. But what a Gil Blas would say of my Homilies, I know not. I think, however, I would not be so petulant under his warning Censure, as was the old Arch bishop, who discharged him for his impolitic Candour. I was never indolent; but ever relished Disengagement from Pressure of Business or law. Of both I have had enough; but my Mind, when the Weight is even temporarily removed, recovers its constitutional but innocent Playfulness, & sometimes to a Degree, of which rigid & impenetrable Gravity would say—non deceat Senectutem. I call it innocent, because it is not affected by Bile on my Stomach, or Gass in my System, either mental or corporeal. You have brought on yourself this egotistical History, by the Interest your polite Good will seemed to take in it.
          I am obliged by your Information relative to Col Randolph’s Farming, & his Adaptation of it to local Circumstances. This is the Perfection of Good Sense; without which all theoretical Knowledge is learned Folly. Europeans generally fail here; because they bring over with them Practices & Systems entirely unsuitable to our Situation. They often give themselves, too, more Credit than they merit, even for Intelligence in their own Practices & Systems. I have found many of them haughtily vain, & not a few intolerably ignorant. Some Exceptions there are; but generally they do not succeed. There are certain inviolable Principles in Husbandry, applicable to all Situations. But Hill farming, in its mechanical Branches, is as different from the Husbandry appropriate to Vales or flat Country, as if it did not belong to the same Art. The Mode of Aration pursued by Col R is, for the most Part, like that of the Swiss & Germans, in their Hill Countries; tho’ his personal Attention to it has, no Doubt, improved their Practice. They lay their Furrows always down-hill, with an awkward Plough with one, & sometimes two Wheels. They shift the Mould board at every Bout, on the one Side or the other, to suit the Direction of the Plough & turning the Furrow. I have an old Hessian Soldier who has lived with me 30 odd Years, & being accustomed to Hill-ploughing with a shifting Mould board, & always down Hill, he could not plough with our common Instruments, in our accustomed Way. I taught him the use of our Ploughs; & he is now a complete Ploughman. He says, they lay their Furrows in general horizontally, but sometimes they plough them somewhat diagonally, & sometimes with a Curvatures convex up-hill; which, he says, resist, like an Arch, the Torrents, & carry off the Water without gullying. They mark out their Lands, at first, according as they intend they shall lie; but most commonly the old Lands direct succeeding Operations. I wish Col R. would favour me with a Model or Draft of his Plough, & any Account of his Practice he pleases; & I will deposit it among our agricultural Collections. I do not recollect ever to have heard, before, of his Plough. Peale performs his Work with a common Plough; but much in Mr R’s Mode. He has again resumed his Brush & Pallette.
          I long ago told some of my english Correspondents, that our Ploughs were more simple & better than theirs. But they laughed at my Nationality. One of them was, however, daring enough to venture at a comparative Experiment. At his Request, I had made for him & sent to him since the Peace,  3 Ploughs, according to my own Ideas, combining the best Parts of our American Swing Ploughs. 1. A 3 horsed Plough, for breaking up 2½ Acres per Day, at any Depth not exceeding 9 Inches. 2. A 2 horsed Plough for common Purposes. 3. A one horsed Plough. He writes to me, that he has had 2 complete Trials of Nos 1. & 2, against the best english Ploughs. Once with 4 Horses, & a Driver, in the English Plough; & at no time with more than 2 Horses in my Ploughs, & a Man with Lines. His Work in both equalled, & in one Instance exceeded, the english Ploughs. I saw an Account of the Ploughing Match, in an english Paper. They eulogize the American Plough, for its Simplicity & Neatness of Work; & allow it to be equal to the best english Plough. But say it will not do in stony & heavy Soils, as well as the english Plough. I am sure they are mistaken; & will have it put to the Test. I fear my Friend has put only two Horses in the 3 horsed Plough; which, with 3 Horses abreast, will turn & clear the heaviest Furrow in England. It is a great Point, that they allow an Equality in Work with their crack plough; & they agree that it is superior in Simplicity, & Facility of Management. If they talk of a drawn Battle, it looks like a Defeat.
          I sent to you the hasty Discourse (not well printed or correctly punctuated) I delivered before our Society, not only as a Token of Remembrance (& am obliged by your polite Reception of it) but in Hopes you would help me to get the Subject engrafted in the proposed Plan of a national Seminary, if such Plan takes Effect. It will elevate the Art in the public Mind, render it an Object of Emulation, & rescue it from the low Estimation in which many have held it, who believe that  any Clodhopper may be a Farmer.
          I reciprocate your Kindness with my best Wishes & respectful Regards. Christina, Queen of Sweden, used to say, that Health was Youth, & Sickness old Age. But I believe both you & I would prefer Youth & Health; tho’ we may be grateful that any Portion of the latter, is the inestimable Companion of declining Years.
          
            truly yours
            Richard Peters
          
        